The following is the opinion delivered at Special Term:
Faber, J.:
I am convinced from a careful reading of the papers before me on this motion that the defendant is a resident of Nassau county and lived there with his wife at the time this action was commenced and for a long time prior thereto; owns his own home there and commutes daily to the city. He has a “ voting residence ” in Brooklyn, as distinguished from the place where he actually dwells. It has been held that the word “ resided ” means a permanent residence, one’s home, as distinguished from a mere stopping place for the transaction of either business or pleasure; that it is nearly or quite synonymous with the word “ domicile,” the permanent home and the place to which, whenever absent, one intends to return, and that one’s permanent residence is not affected by his interests, official position or temporary sojourn in any other place. (Washington v. Thomas, 103 App. Div. 423; Mills & Gibb v. Starin, 119 id. 336. See, also, Kleinrock v. Nantex Mfg. Co., 201 App. Div. 236.) Motion denied, with ten dollars costs.